In our opinion appellant made out a prima facie case of release. Respondent did not rest and has indicated that she had evidence to offer. Such evidence should be taken and a determination made on all the evidence. Decree, insofar as appealed from, unanimously reversed, with costs to appellant to abide the event, and a new trial ordered, at which the parties may stipulate, with the approval of the court, to incorporate the testimony taken in the present case in lieu of retaking such testimony. Present — Cohn, Callahan, Peek and Van Voorhis, JJ.